Title: To Benjamin Franklin from the Comtesse Conway: Two Notes, [August? 1777]
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


These two undated notes, we believe, were written in the order in which we print them, and between hers of April 14 from Ville-d’Avray, near Sèvres, where she was no doubt visiting a friend, and that below of September 1 from her home in Auxerre. These two can be assigned with some confidence to a single month, August. The first note refers to a battle after the Amphitrite arrived in America in late April; the engagement must have been one of the skirmishes in June in New Jersey that were reported throughout August in, for example, the Gazette de Leyde. The second note indicates that she has heard from her husband in America. This also suggests August, but later in the month, for her whole tone has changed: Franklin is no longer “Dear Sir” but “mon cher papa,” a prelude to “my father d’amerique” in the September note. Ville-d’Avray is not far from Passy. We conjecture that her visit extended through most of the summer, and that she visited Franklin often enough in August to cement their friendship.
 
I.
Dear Sir
Chez mde. méliand a ville d’avré par Seve [early August?, 1777]
I am imformed that our friends have had battle against the foes, and they lost Six hundred men. And that General Washington is a litle wounded. Is it true Sir? Let me Know and what is datte of the battle; for that I Should Calculation, if my husband and brother, arrived at time for to aid our friends. I pray you. Remember you my dear Sir, promised to give my all Knew [news] good, or ill. If you chuse to Speak Sooner that to write, let me Know. I will go See you with pleasure, if I could Speak english I will go veri often, but I Cannot, and I will not exempt your time, wich is more valuable than mine.
My best compliment to mr. Deane, and believe both one of our best Country woomn.
D B wif Conway
 
Addressed: A Monsieur / Monsieur franklin / a passy / maison de mr de chaumont
Endorsed: Countess Conway
 
II.
[Late August?, 1777]
Je fais mille Complimens a mon cher papa monsieur franklin en Le priant d’envoÿer cette lettre cy à mon mari. Il est bien surprenant qu’il n’en n’aÿe pas encore reçue une de celle que monsieur franklin à eu La Bonté de faire partir; je Le supplie d’enfermer celle cy dans son paquet au congrés, et de me faire savoir des nouvelles de mon mari s’il en a reçu, je lui seray bien obligée.
La CTESSE. DE Conway
 
Addressed: A Monsieur / Monsieur franklin / A passy
